The State, through counsel, challenging the soundness of the original opinion, points to that portion of the opinion in the case of Williford v. State, 38 Tex.Crim. Rep., which reads as follows: "All self-defense rests upon necessity. Where there is no necessity to kill, it can not be self-defense. This is law."
The sentences quoted are from a paragraph containing the following: "Under peculiar circumstances, it would be necessary to *Page 635 
qualify or explain what is meant by necessity. If the necessity was apparent only, then the charge might be calculated to mislead the jury, to the injury of the appellant; but, if the necessity was real, there is no injury in the charge."
The words, "all self-defense rests upon necessity; where there is no necessity to kill, it cannot be self-defense" obviously do not state all of the law of self-defense. The writer of the opinion in Williford's case, supra, himself qualified and explained this statement with the admission that the charge embracing those words might be harmful and mislead the jury where the facts raise the issue of apparent danger. That this is true seems too clear for argument. A more comprehensive and accurate statement of the law upon the subject of self-defense is found in the opinion of Presiding Judge White, in Weaver's case, 19 Texas Crim. App., 567, from which we quote: "Homicide is permitted by law when inflicted for the purpose of preventing the offense of murder, whether committed by the party about to be injured or by some person in his behalf; but the killing must take place while the person killed was in the act of committing the offense, or after some act done by him showing evidently an intent to commit such offense. (Penal Code, art. 570, and subdivis. 2.) In such circumstances the killing is justifiable on the principle of necessary self-defense. The whole doctrine of self-defense rests upon the comprehensive principle of reasonable necessity, and apparent reasonable necessity is the whole law of defense. It is the right to do whatever apparently is reasonably necessary to be done in warding off or avoiding serious injury under the circumstances of the case."
As stated in Coker's case, 59 Tex.Crim. Rep., "it would be the better practice to avoid giving a qualifying statement in the beginning of the charge on self-defense." The statement in the beginning of the charge that "all self-defense rests upon necessity; where there is no necessity to kill, it cannot be self-defense" or other similar or equivalent statement, in the absence of additional qualifying or explanatory words, is hazardous in that it may be misleading. In the case in hand, from the State's standpoint, there was no necessity to kill the deceased. As the facts appeared to the jury on the trial, there may, in fact, have been no necessity for the appellant to have taken the life of the deceased. As viewed by appellant at the time, the danger may have been imminent. Under such circumstances, the statement in the charge that "where there is no necessity to kill, it cannot be self-defense," was, as we have endeavored to show in the original opinion, calculated to mislead the jury.
For the reasons stated that under the facts of the case there was error rendering a reversal proper, the motion for rehearing is overruled.
Overruled. *Page 636